DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-22 are pending in this application.  Applicant's election without traverse of claims 1-10 and 21-22 in the reply filed on 9/16/21 is acknowledged.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and 
As an example, in claim 6, the meaning of the claim limitations that include the 2 processes (1) matching second “success time” to the failed first “success time” and then (2) matching “completed time” of second and first datasets,  which are unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to distinguish between “success time” and “completed time”.   The examiner first notes that “success time” and “completed time” are not defined by the specification.  While the drawing shows the “success time” and “completed time” as different steps (Fig. 2), and the specification describes the two steps separately (para 25 and 26).  However, the specification does not explain what each means – what is the difference between the time it takes to complete a task and the time it takes for a task to be done successfully.  Without further elaboration, the examiner has no choice but to  interpret them as being the same. The examiner invites the applicant to make to distinction clear – in the claims – to further the public interest in having patent claim scope clarity.   For the purpose of compact prosecution, the examiner is assuming that they are the same because no other definition makes sense.   This means that the comparisons in these claims are self-

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 and 21-22 are directed to a method which is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of matching data from two sources for user notification.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a transaction dataset from a payment service, receiving another 
“receiving a first dataset from a payment service, the first dataset related to a transaction initiated by a user at a user device, 
receiving a second dataset from a data processor, the second dataset related to all transactions processed by the data processor; 
matching in real time the transaction initiated by the user described in the first dataset to a corresponding payment processed by the data processor using data in the second dataset; and
generating a user interface action at the user device responsive to the matching,” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “database systems”, “payment service”, “a user device”, and “data processor”,  in claim 1, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere ep 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in the independent claim 1  and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-10 and 21-22 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-10 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Leavitt (20050075960) in view of Prange (CN103337030).
Regarding claim 1, Leavitt discloses  
a method of cross-matching data from disparate real time database systems, the method comprising
([0035] If the payment data 325 is matchable to one or more invoices, the invoice and payment matching application 340 displays or sends an indication of the successful match to the seller 330 as posting data 345).

receiving a first dataset from a payment service, the first dataset related to a transaction initiated by a user at a user device, 
receiving a second dataset from a data processor, the second dataset related to all transactions processed by the data processor
([0022] As further described below, a purchase request 302 travels from buyer 310 to the seller 330. Invoice information 305 travels from the seller Payment information 315 is sent from buyer 310 to the seller's financial institution 320. Payment data 325 is sent from the financial institution 320 to the invoice and payment matching application 340. Order data 335 is sent from the seller to the invoice and payment matching application 340. The order data 335 may be sent to the payment matching application 340 when the underlying goods are invoiced to the buyer or may be sent to the payment matching application at some later time. The posting data 345 is sent from the invoice and payment matching 340 to the seller 330).

matching in real time the transaction initiated by the user described in the first dataset to a corresponding payment processed by the data processor using data in the second dataset; and 
([0035] If the payment data 325 is matchable to one or more invoices, the invoice and payment matching application 340 displays or sends an indication of the successful match to the seller 330 as posting data 345).

Leavitt does not disclose 
generating a user interface action at the user device responsive to the matching

Prange teaches 
generating a user interface action at the user device responsive to the matching
(Claim 1. A system for trade between the business organization system (230) and the customer (210), the system comprising… causes the customer to use computer graphics user interface by the insurance company to the insurance payment to be offset to one or more payment of the insurance company by the insurance; the customer account linked to the payment notification function, request payment function and matching notification function, each function is made through data entry part of the image user interface access and submit the screen portion and the notification by the customer and request function can be accessed by the customer through the graphical user interface identifying part…  comprises a posting amount, wherein, through the match notification function, the technical accounting 
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Leavitt to include 
generating a user interface action at the user device responsive to the matching based on the teaching of Prange.  
The motivation being by automatically sending match notification, the user is instantaneously notified of financial event and keep abreast of her financial balance.  See paragraph 20. 

Regarding claim 2, Leavitt discloses  
receiving the first dataset with information including a data from a login to the payment service, a card selection from the payment service, and an authorization message from a merchant indicating one of success or failure of the transaction
([0028] That is, the buyer's payment information 315 is sent to the financial institution 320. The payment information 315 may be any of a variety of forms ranging from cash or check to electronic fund transfers such as Electronic Data Interchange (EDI), for example. The financial institution 320 

Regarding claim 3, Leavitt discloses  
receiving the first dataset comprises receiving the first dataset with additional information including a merchant profile, a primary account number of the user, and a country where the primary account is registered
([0039] the invoice information may include information concerning the quantity and price of goods and/or services sold by the seller 330 to buyer 310. The invoice information 305 may also include information such as the delivery date, buyer's 310 name and address, the seller's 330 name and address, any amount of money that is past due from buyer 310 to the seller 330, or any available credit buyer 310 has with the seller 330. In addition, the invoice information 305 preferably includes an invoice 

Regarding claim 4, Leavitt discloses  
receiving the second dataset comprises receiving the second dataset with data processor information including an authorization message from the data processor, the data processor information including a transaction type, an acquirer information, an issuer information, a date and time of the transaction, and an amount of the transaction.  
([0039] the invoice information may include information concerning the quantity and price of goods and/or services sold by the seller 330 to buyer 310. The invoice information 305 may also include information such as the delivery date, buyer's 310 name and address, the seller's 330 name and address, any amount of money that is past due from buyer 310 to the seller 330, or any available credit buyer 310 has with the seller 330. In addition, the invoice information 305 preferably includes an invoice number to be used by the seller 330 for identification and tracking purposes).

Regarding claim 5, Leavitt discloses  
matching in real time the transaction initiated by the user to the corresponding payment processed comprises:  
identifying a match between a success time and a success amount from the second dataset to a time and an amount from the first dataset
([0022] As further described below, a purchase request 302 travels from buyer 310 to the seller 330. Invoice information 305 travels from the seller 330 to buyer 310. The invoice information 305 may travel separate from the goods and/or services provided by the seller 330, or may travel along with the goods and/or services. Payment information 315 is sent from buyer 310 to the seller's financial institution 320. Payment data 325 is sent from the financial institution 320 to the invoice and payment matching application 340. Order data 335 is sent from the seller to the invoice and payment matching application 340. The order data 335 may be sent to the payment matching application 340 when the underlying goods are invoiced to the buyer or may be sent to the payment matching application at some later time. The posting data 345 is sent from the invoice and payment matching 340 to the seller 330).


Regarding claim 6, Leavitt discloses  
matching in real time the transaction initiated by the user to the corresponding payment processed comprises: determining that a unique match between the success time and the success amount from the second dataset and the time and the amount of the first dataset fails to exist; and identifying a match between a completed time and a completed amount from the second dataset with the time and amount from the first dataset.  
Payment information 315 is sent from buyer 310 to the seller's financial institution 320. Payment data 325 is sent from the financial institution 320 to the invoice and payment matching application 340. Order data 335 is sent from the seller to the invoice and payment matching application 340. The order data 335 may be sent to the payment matching application 340 when the underlying goods are invoiced to the buyer or may be sent to the payment matching application at some later time. The posting data 345 is sent from the invoice and payment matching 340 to the seller 330).
([0028] That is, the buyer's payment information 315 is sent to the financial institution 320. The payment information 315 may be any of a variety of forms ranging from cash or check to electronic fund transfers such as Electronic Data Interchange (EDI), for example. The financial institution 320 receives the payment information 315 and generates the payment data and remittance info 325. The payment data and remittance info 325 preferably 

Regarding claim 7, Leavitt discloses  
matching in real time the transaction initiated by the user to the corresponding payment processed comprises: determining that a unique match between the completed time and the completed amount from the second dataset and the time and the amount of the first dataset fails to exist; and identifying a match between an initialed time and an initialed amount from the second dataset matches the time and amount from the first dataset
([0022] As further described below, a purchase request 302 travels from buyer 310 to the seller 330. Invoice information 305 travels from the seller 330 to buyer 310. The invoice information 305 may travel separate from the goods and/or services provided by the seller 330, or may travel along with the goods and/or services. Payment information 315 is sent from buyer 310 to the seller's financial institution 320. Payment data 325 is sent from the financial institution 320 to the invoice and payment matching application 340. Order data 335 is sent from the seller to the invoice and payment matching application 340. The order data 335 may be sent to the payment matching application 340 when the underlying goods are invoiced to the buyer or may be sent to the payment matching application at some later time. The posting data 345 is sent from the invoice and payment matching 340 to the seller 330).
([0028] That is, the buyer's payment information 315 is sent to the financial institution 320. The payment information 315 may be any of a variety of forms ranging from cash or check to electronic fund transfers such as Electronic Data Interchange (EDI), for example. The financial institution 320 receives the payment information 315 and generates the payment data and remittance info 325. The payment data and remittance info 325 preferably includes all of the remittance data and may include additional information such as scanned images of received checks, the date of receipt of the buyer's remittance, or an invoice number included by the buyer on the check, for example. The payment data 325 is then sent to the invoice and payment matching application 340).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 6. 

Regarding claim 9, Leavitt does not disclose  
generating a user interface action at the user device comprises:  selecting a message type for sending to the user device; determining a platform type of the user device; generating a message compliant to the message type; and formatting the message for the platform type
However, Prange discloses  
generating a user interface action at the user device comprises:  selecting a message type for sending to the user device; determining a platform type of the user device; generating a message compliant to the message type; and formatting the message for the platform type
(Claim 1. A system for trade between the business organization system (230) and the customer (210), the system comprising… causes the customer to use computer graphics user interface by the insurance company to the insurance payment to be offset to one or more payment of the insurance company by the insurance; the customer account linked to the payment payment function and matching notification function, each function is made through data entry part of the image user interface access and submit the screen portion and the notification by the customer and request function can be accessed by the customer through the graphical user interface identifying part…  comprises a posting amount, wherein, through the match notification function, the technical accounting allocation for specific payment by the customer, wherein through the payment notification function for an upcoming payment).
The motivation being by automatically sending match notification, the user is instantaneously notified of financial event and keep abreast of her financial balance.  See paragraph 20. 

Regarding claim 10, Leavitt does not disclose 
receiving the formatted message at the user device; and displaying the formatted message via a user interface of the user device 
However, Prange discloses  
receiving the formatted message at the user device; and displaying the formatted message via a user interface of the user device 
use computer graphics user interface by the insurance company to the insurance payment to be offset to one or more payment of the insurance company by the insurance; the customer account linked to the payment notification function, request payment function and matching notification function, each function is made through data entry part of the image user interface access and submit the screen portion and the notification by the customer and request function can be accessed by the customer through the graphical user interface identifying part…  comprises a posting amount, wherein, through the match notification function, the technical accounting allocation for specific payment by the customer, wherein through the payment notification function for an upcoming payment).
The motivation being by automatically sending match notification, the user is instantaneously notified of financial event and keep abreast of her financial balance.  See paragraph 20. 

Regarding claim 21, Leavitt does not disclose 
the user interface action includes an indication that is displayed on the user device during the transaction while the user is still engaged with a merchant corresponding to the transaction 
However, Prange discloses
the user interface action includes an indication that is displayed on the user device during the transaction while the user is still engaged with a merchant corresponding to the transaction 
(Claim 1. A system for trade between the business organization system (230) and the customer (210), the system comprising… causes the customer to use computer graphics user interface by the insurance company to the insurance payment to be offset to one or more payment of the insurance company by the insurance; the customer account linked to the payment notification function, request payment function and matching notification function, each function is made through data entry part of the image user interface access and submit the screen portion and the notification by the customer and request function can be accessed by the customer through the graphical user interface identifying part…  comprises a posting amount, wherein, through the match notification function, the technical accounting 
The motivation being by automatically sending match notification, the user is instantaneously notified of financial event and keep abreast of her financial balance.  See paragraph 20. 

Regarding claim 22, Leavitt discloses  
the award includes, in response to the transaction, one or more of a discount for the transaction, award points, and a discount on a future transaction
([0032] With regard to buyer-related information, the order data 335 also preferably includes information relating to the buyer itself, such as the number of previous orders by the buyer, any negotiated discounts that apply to the buyer or other incentives, for example, as further described below).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Novak (20140222669) teaches integrated electronic cash flow management system and method 
Mabrey (20040172360) teaches methods and systems for managing accounts payable.
Malloy (20080086413) teaches systems and methods for collaborative payment strategies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698